Timlin, J.
(dissenting). After the enactment of the statutes here considered (chs. 44 and 249, Laws of 1903) and at the general November election of 1908, the constitution of' Wisconsin was amended by adding the following:
“Taxes may also be imposed on incomes, privileges and occupations, which taxes may be graduated and progressive, and1 reasonable exemptions may be provided.”
*558In view of this amendment the decision of the instant case perhaps loses something in importance, and I shall not in this ■dissent discuss the matter at length. Prior to said amendment the constitutional mandate was:
“The rule of taxation shall he uniform, and taxes shall he levied upon such property as the legislature shall direct.” ■Const, art. VIII, sec. 1.
My view of duty forbids silent acquiescence in the unfortunate judicial history of this section of the constitution. But I shall merely state conclusions. In the interpretation of this provision of the constitution I exclude as irrelevant'or remote ■all discussion of the antiquity, equity, or comparative desirability of a progressive inheritance tax, grant that under this section reasonable classification of the objects of taxation based upon substantial differences is ex necessitate permissible, grant that the rule of taxation need be uniform only within the proper class, and grant that classification of transfers by gift, will, or the laws of descent according to the de■gree of relationship of the donee, devisee, or heir to' the decedent is permissible classification. I believe in the views ■expressed in the following quotation:
“Nor can I find any definition of property which does not include the power of disposition and sale as well as the right •of private use and enjoyment. Thus Blackstone says (1 ■Comm. 138) : ‘The third absolute right of every Englishman, is that of property, which consists in the free use, enjoyment •and disposal of all his acquisitions, without any control or ■diminution, save only by the laws of the land.’ Chancellor Kent says (2 Comm. 320) : ‘The exclusive right of using and .transferring property follows as a natural consequence from the perception and admission of the right itself.’ And again (p. 326) : ‘The power of alienation of properly is a necessary incident to the right, and was dictated by mutual convenience .and mutual wants.’ By another author property is defined as an ‘exclusive right to things, containing not only a right -to use those things, but a right to dispose of them, either by exchanging them for other things or giving them away to any *559other person without consideration, or even throwing them away.’ Bouv. Law Diet. tit. Property. These definitions are in accordance with the general sense of mankind. Indeed, if any one can define property eliminated of its attributes, incapable of sale, and placed without the protection of law, it were well that the attempt should be made.” Wynehamer v. People, 13 N. Y. 378, 396.
However it may be elsewhere, under any scheme of government like that of the United States, whose organic law' de■clares that private property shall not be taken for public use without just compensation, or like that of the state of Wisconsin, whose organic law declares that the property of no person shall be taken for public use without just compensation, I would reject as extravagant and fantastical the notion put forth in Eyre v. Jacob, 14 Grat. 422, and Pullen v. Comm’rs, 66 N. C. 361, and some other cases, that the state has power to create an universal escheat by taking away from the owner of property the right of disposal thereof by gift, will, or other testamentary transfer, and repealing all statutes •of descent in force at the time of the adoption of the constitution. To take away, either by absolute interdict or indirectly, the power of disposal of a thing is to take property. Stratton Claimants v. Morris Claimants, 89 Tenn. 497, 15 S. W. 87, 12 L. R. A. 70; Block v. Schwartz, 27 Utah, 387, 76 Pac. 22, 65 L. R. A. 308. To take away the right to acquire property by barter, purchase, gift, or inheritance is to •deprive one of liberty within the meaning of that word as used in Magna Charta and in the constitution of Wisconsin. The right of the heir to have the property of his ancestor was one of the “liberties” secured by the great charter. Par. 2-6, 18, 26, 27, 37, 52, 56, 63. An heir was not then understood to mean one entitled to take by statute of descent, but the term meant a child or relative by blood. The term is used by Littleton and his predecessors in this sense: "Solus Deus ■hceredem facere potest, non homo." Coke upon Littleton, lib. 1, c. 1, of Fee Simple (sec. 1, 7. b). The “law of the land” *560as it' exists in Wisconsin secures this right of disposal on the part of the owner and this “liberty” to acquire by inheritance,, or by gift or purchase, against any power of the legislature except reasonable police regulation, or a taking with full compensation, and except the power of taxation for legitimate-public purposes. Amendm. V, XIV, Const, of UPS.; Const, of Wis. art. I, secs. 1, 13.
I therefore agree with Nunnemacher v. State, 129 Wis. 190, 108 N. W. 627, that the power of the legislature to impose a succession or inheritance tax cannot be rested upon any right or power to forbid the making of wills or gifts causa mortis or to repeal the law of descent of property. But I think every state has the power to impose taxes for proper-public purposes upon all taxable property or rights created, protected, and upheld by its laws in every case not forbidden by the state or tire federal constitution. This includes a succession or inheritance tax.
In the' interpretation of a constitution the state must be-considered perpetual, and, because all men must die, a succession or inheritance tax is when the same rate is applied to-all within the same lawful class upon an uniform rule. The-“tax” imposed by the statute in question is not an indirect tax which one may incur or not incur at his option and which can be shifted, but is inevitable and without incidence, and is a percentage upon the value of the property. It is therefore not analogous to a stamp duty or an excise tax, but is a. direct tax. Its essential nature cannot be altered by the legislature or the courts arbitrarily giving it a name. I am convinced that, while the legislature of Wisconsin had power to-impose a succession or inheritance tax, such tax came within the command of the constitution that “the rule of taxation shall be uniform.” A progressive tax is the very antithesis-of a tax by uniform rule. Classification of' property according to amount or value for the purpose of taxation is contrary to this command of the constitution. This provision ex*561pressly forbids a progressive rate of taxation within a legitimate class, and does not permit evasion of its command by the simple expedient of unconstitutional classification according to amount or value. The cases of Magoun v. Ill. T. & S. Bank, 170 U. S. 283, 18 Sup. Ct. 594; Knowlton v. Moore, 178 U. S. 41, 20 Sup. Ct. 747; and Kochersperger v. Drake, 167 Ill. 122, 47 N. E. 321, cited in Nunnemacher v. State, 129 Wis. 190, 108 N. W. 627, in support of the progressive features of this taxation, relate to essentially different constitutional provisions, and with reference to the constitutional provision heretofore quoted they do not, in my judgment, meet the question presented. I think the act in question in its progressive features which are based solely upon the amount or value of the property transferred, is unconstitutional.